ORDER
PER CURIAM:
Appellant David Sears was convicted in the Circuit Court of Johnson County, following a bench trial, of two offenses: driving with a revoked driver’s license, § 302.321, RSMo; and resisting arrest by fleeing in his vehicle from a law enforcement officer, in a manner which created a substantial risk of serious physical injury or death, § 575.150, RSMo. Sears was sentenced as a prior and persistent offender to concurrent terms of five years on each count. He appeals, arguing that the evidence of prior convictions used to establish his status as a prior and persistent offender was incompetent, and failed to establish that he waived his right to counsel in the earlier prosecutions. Sears also argues that the evidence was insufficient to establish that his flight created a substantial risk of serious physical injury or death. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).